UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 08-2212


TYRONE HURT,

               Plaintiff - Appellant,

          v.

EIGHTH AMENDMENT TO THE U.S. CONSTITUTION; MARY SURRALT;
SANDRA DAY O’CONNOR,

               Defendants - Appellees.




                           No. 08-2213


TYRONE HURT,

               Plaintiff - Appellant,

          v.

THE AMERICAN PEOPLE; GEORGE W. BUSH, President of the United
States; U.S. SENATE; U.S. CONGRESS; THE COUNTRY OF IRAN,

               Defendants - Appellees.




                           No. 08-2215


TYRONE HURT,

               Plaintiff - Appellant,
          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.




                            No. 08-2216


TYRONE HURT,

               Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.




                            No. 08-2218


TYRONE HURT,

               Plaintiff - Appellant,

          v.

GEORGE W. BUSH, President of the United States; U.S. CONGRESS;
U.S. SENATE; THE COUNTRY OF IRAN; ALL NEWS MEDIA OF THIS NATION,
U.S.A.,

               Defendants - Appellees.




                                 2
                           No. 08-2226


TYRONE HURT,

               Plaintiff - Appellant,

          v.

DEDLEY   AND   SINGLETARY, INCORPORATED;  COATES  AND  LANE,
INCORPORATED; WOODLEY HOUSE, INCORPORATED; U.S. VS. NICHOLS;
HURT VS. USDC DC NAT.,

               Defendants - Appellees.




                           No. 08-2227


TYRONE HURT,

               Plaintiff - Appellant,

          v.

CLINTON; U.S.D.C. FOR THE D.C.; U.S.C.A. FOR THE D.C. CIR; FALUN
GONG PRACTITIONERS OF CHINA,

               Defendants - Appellees.




                           No. 08-2228


TYRONE HURT,

               Plaintiff - Appellant,




                                3
             v.

JIM CROW; NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED
PEOPLE,

                  Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.        Leonie M. Brinkema,
District Judge.    (1:08-cv-00808-LMB-TCB; 1:08-cv-00913-LMB-TRJ;
1:08-cv-00914-LMB-TRJ; 1:08-cv-00915-LMB-TCB; 1:08-cv-00916-LMB-
JFA;   1:08-cv-00917-LMB-JFA;   1:08-cv-00918-LMB-TRJ;   1:08-cv-
00944-LMB-JFA)


Submitted:    January 30, 2009              Decided:    March 13, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and         HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   4
PER CURIAM:

            Tyrone    Hurt       appeals       the    district      court’s     orders

dismissing these actions as frivolous or for failure to state a

claim.     We have reviewed the records and find that the appeals

are    frivolous.     Accordingly,        we    dismiss     the    appeals    for   the

reasons stated by the district court.                 Hurt v. Eighth Amendment;

Hurt v. The American People; Hurt v. United States; Hurt v.

United    States;    Hurt   v.    Bush;    Hurt      v.   Dedley   and    Singletary,

Inc.; Hurt v. Clinton; Hurt v. Jim Crow, Nos. 1:08-cv-00808-LMB-

TCB;     1:08-cv-00913-LMB-TRJ;            1:08-cv-00914-LMB-TRJ;             1:08-cv-

00915-LMB-TCB;        1:08-cv-00916-LMB-JFA;               1:08-cv-00917-LMB-JFA;

1:08-cv-00918-LMB-TRJ;           1:08-cv-00944-LMB-JFA            (E.D.   Va.   filed

Sept. 9, 2008, entered Sept. 11, 2008; Sept. 12, 2008).                             We

dispense    with     oral    argument       because       the     facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED




                                           5